HH
El Sindicato de Aseguradores para la Suscripción Con-junta de Seguros de Responsabilidad Profesional Médico-Hospitalaria (en adelante SIMED) expidió una póliza de seguros de responsabilidad profesional hospitalaria, tipo claims made, a favor de la Caribbean Hospital Corporation, que hacía negocios como Hospital Alejandro Otero Ló-*183pez (en adelante Hospital). Esta póliza tuvo una fecha de vigencia del 15 de octubre de 1990 al 15 de octubre de 1991. Además, el Hospital compró una cubierta para el pe-ríodo retroactivo hasta el 15 de octubre de 1987, así como compró una cubierta para tres (3) períodos consecutivos de treinta (30) días para las fechas siguientes: 15 de octubre al 14 de noviembre de 1991; 14 de noviembre al 14 de diciembre de 1991, y 14 de diciembre de 1991 al 14 de enero de 1992.
Así las cosas, el 26 de enero de 1991 la Oficina de Ma-nejo de Riesgos del Hospital recibió de la paciente Angie Rodríguez Reyes una solicitud juramentada para que se divulgara una copia de todo su expediente médico en el Hospital al licenciado Pinto Andino. El 15 de marzo de 1991, la Oficina de Manejo de Riesgos del Hospital envió dicha solicitud juramentada a sus corredores, Vidal & Ro-dríguez, Inc., quien a su vez, el 18 de marzo de 1991, refirió la solicitud juramentada al Departamento de Reclamacio-nes de SIMED, para requerir la atención a ese asunto. Dichos documentos fueron recibidos por SIMED el 19 de marzo de 1991.
El 7 de julio de 1992, la paciente Angie Rodríguez Reyes demandó al Hospital por una esterilización fallida. El Hospital remitió a SIMED una copia de la demanda, luego de lo cual SIMED le indicó que no ofrecería cubierta ni repre-sentación legal, ya que a su juicio la notificación de los documentos recibidos en su Departamento de Reclamacio-nes a través de los corredores no se consideraba una recla-mación notificada al amparo de las disposiciones de la póliza.
Como consecuencia de ello, el Hospital presentó una de-manda contra tercero a SIMED en la que alegó que sí ha-bía notificado a la aseguradora. Luego de ello, SIMED pre-sentó una Moción de Sentencia Sumaria a la cual se opuso *184el Hospital, por lo que el tribunal de instancia celebró una vista evidenciaría.
Así las cosas, el 10 de marzo de 1994 el tribunal de instancia dictó una sentencia sumaria parcial para deses-timar la demanda contra tercero a SIMED por entender que no hubo notificación de la reclamación, según los tér-minos claros de la póliza.
No conforme acude ante nos el Hospital, tercero deman-dante recurrente, y formula el señalamiento de error si-guiente:
ERRÓ EL TRIBUNAL DE INSTANCIA AL NO CONSIDERAR NI RESOLVER QUE, BAJO EL DEBER LEGAL DE ACTUAR DE BUENA FE CON SU ASEGURADO (EL HOSPITAL), SI-MED VENÍA OBLIGADA A NOTIFICARLE OPORTUNA-MENTE A DICHA INSTITUCIÓN, DENTRO DE LA VIGEN-CIA DE LA PÓLIZA, QUE CONSIDERABA LOS DOCUMENTOS RECIBIDOS POR SU DEPARTAMENTO DE RECLAMACIONES EL 19 DE MARZO DE 1991 COMO INSU-FICIENTES PARA CONSTITUIR UNA RECLAMACIÓN. Peti-ción de revisión, pág. 6.
Expedimos el recurso y, con el beneficio de la compare-cencia de las partes, resolvemos.
r — H HH
En el caso de autos nos encontramos ante una póliza tipo claims made. Sobre ésta, en Torres v. E.L.A., 130 D.P.R. 640, 645-647 (1992), señalamos que:
Una póliza de responsabilidad profesional puede ser, de acuerdo con sus términos, de “ocurrencia” (ocurrence policy) o de “descubrimiento” (discovery policy), comúnmente conocida en inglés como claims made policy. 11 Couch on Insurance 2d (Ed. rev.) Sec. 44:256 (1982). La diferencia entre ambas pólizas estriba en que la primera protege al asegurado de responsabi-lidad por cualquier acto u omisión negligente incurrido durante el período de vigencia de la póliza, independientemente del mo-mento en que se hace la reclamación; mientras que la última protege al asegurado sólo en contra de las reclamaciones hechas *185y traídas a la atención de la aseguradora durante dicho período de vigencia.
El riesgo asegurado por la póliza de ocurrencia es el siniestro en sí, esto es, “la manifestación concreta del riesgo asegurado” que produce el daño garantizado por la póliza. Una vez el si-niestro tiene lugar, entra en vigor la cubierta provista por tal póliza, aun cuando la reclamación sea hecha después de su pe-ríodo de vigencia. Por el contrario, la notificación de la reclama-ción a la aseguradora constituye el evento y riesgo asegurados por la póliza de claims made, independientemente de la fecha del siniestro.
Así pues, la cubierta bajo una póliza tipo claims made de-pende de que se presente la notificación a la aseguradora den-tro del término de vigencia de la póliza o dentro de cualquier otro término que puedan haber convenido las partes después de su expiración. (Enfasis en el original suprimido y énfasis su-plido, y citas y escolio omitidos.)
Por ende, el requisito de notificación de la reclamación dentro del término de vigencia de la póliza es medular para determinar si la aseguradora tiene la obligación de proveer la cubierta.
En el caso de autos, las Cláusulas III y VIII(l) de la póliza en cuestión resultan ser aplicables a la controversia ante nos. Estas proveen, en lo pertinente, lo siguiente:
III. WHEN CLAIM IS TO BE CONSIDERED AS FIRST MADE.
A claim for injury shall be considered as being first made at the earlier of the following times:
(1) when the Insured first gives written notice to the Syndicate a the claim has been made;
(2) when the claimant first gives written notice to the Syndicate of a claim, or
(3) when the Insured first gives written notice to the Syndicate of:
(a) a specific act, error or omission which may subsequently give rise to an actual claim or suit, arising out of the rendering of or failure to render professional services;
(b) the injury or damage which has resulted or may result from such act, error or omission; and
*186(c) the circumstances by which the Insured first became aware of such act, error or omission.
VIII AMENDED CONDITIONS
(1) ... The Insured shall give written notice to the Syndicate as soon as practicable of any claim made against the Insured or of any specific circumstances involving a particular person likely to result in a claim. The notice shall identify the Insured and contain reasonable obtainable information with respect to the time, place and circumstances of the injury, including the names and addresses of the injured and of available witnesses and the extent of the type of claim anticipated. If a claim is made or suit is brought against the Insured, the Insured shall immediately forward to the Syndicate every demand, notice, summons or other process received by the Insured or the Insured’s representatives. Apéndice, págs. 117-120.
Conforme a lo anterior, se entiende como hecha una re-clamación bajo la póliza en cuestión: (1) cuando el asegu-rado notifica a su aseguradora que le ha sido hecha una reclamación; (2) cuando hay una reclamación por parte del reclamante a la aseguradora, y (3) cuando aún no ha ha-bido una reclamación, pero ha ocurrido algún incidente que le advierte al asegurado que puede surgir una reclamación.
En el caso de autos, por un lado, argumenta el Hospital aquí recurrente que la buena fe imponía a SIMED la obli-gación de notificarle oportunamente al Hospital, dentro de la vigencia de la póliza, que consideraba los documentos recibidos por su Departamento de Reclamaciones como in-suficientes para constituir una notificación de una reclamación. Por su parte SIMED, parte recurrida, argu-menta que conforme a los términos y las condiciones de la póliza expedida, en particular las Cláusulas III y VIII(l), resulta claro que para que un asegurado quede cubierto por la póliza se requiere una notificación de reclamación durante la vigencia de la póliza, que contenga la informa-ción estipulada en dichas cláusulas. Veamos.
En el caso de autos, el Hospital le envió a sus corredores una copia de la solicitud juramentada por la paciente An*187gie Rodríguez Reyes para que se divulgara la copia de todo su expediente médico al licenciado Pinto Andino; además, el Hospital requirió a los corredores la acción que corres-pondiera. Resulta relevante que dicha carta fue cursada por el Director del Programa de Manejo de Riesgos del Hospital. A su vez, los corredores cursaron una copia de la solicitud jurada al Departamento de Reclamaciones de SI-MED, para que éstos prestaran atención a ese asunto lo antes posible. Si bien es cierto que en el formulario que los corredores enviaron a SIMED no se marcó el encasillado correspondiente al informe de accidente, se llenó un enca-sillado de “otros”, en el que describieron el documento en-viado como una solicitud de divulgación de información.
Resulta pertinente destacar que la remisión de los do-cumentos se originó en la Oficina de Manejo de Riesgos del Hospital, llegando finalmente al Departamento de Recla-maciones de SIMED. Ello en unión al hecho de que la so-licitud juramentada de la paciente era a los efectos de au-torizar a su abogado a obtener una copia de su expediente o récord médico en el Hospital.
En González v. The Commonwealth Ins. Co., 140 D.P.R. 673, 683-684 (1996),(1) señalamos que:
“Los contratantes están obligados a obrar recíprocamente con buena fe, a pesar de que no haya una disposición específica que los oblige a ello. Art. 1210 del Código Civil, [31 L.P.R.A. sec. 3375]. Véase Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410 (1990). Todo contrato tiene “como pilar principal el princi-pio de'la buena fe contractual”. Arthur Young & Co. v. Vega III, 136 D.P.R. 157, 170 (1994). Los contratos de seguros no son la excepción. Véanse: Mun. of San Juan v. Great Ame. Ins. Co., [117 D.P.R. 632, 637 (1986)]; 14 Couch on Insurance 2d (Ed. rev.) Sec. 51:78, págs. 565-566 (1982).
La buena fe crea deberes especiales de conducta “exigióles en cada caso, de acuerdo con la naturaleza de la relación jurídica y con la finalidad perseguida por las partes a través de ella[. Las *188partes no se deben sólo a aquello que ellas mismas han estipu-lado o escuetamente a aquello que determina el texto legal, sino a todo aquello que en cada situación impone la buena fe.]”. L. Diez-Picazo, prólogo en F. Wiecacker, El principio general de la buena fe, Madrid, Ed. Civitas, 1983 [sic], pág. 19, citado con aprobación en Arthur Young & Co. v. Vega III, supra. Véans'e: Ramírez v. Club Cala de Palmas, 123 D.P.R. 339, 346 (1989); Ramírez, Segal & Látimer v. Rojo Rigual, 123 D.P.R. 161, 174-175 (1989); López de Victoria v. Rodríguez, 113 D.P.R. 265, 270-271 (1982); M.J. Godreau Robles, Lealtad y buena fe contractual, 58 Rev. Jur. U.P.R. 367 (1989). De acuerdo con dicho principio, el asegurador tiene un deber de actuar con buena fe hacia el asegurado (y, naturalmente, a la inversa), cuyo deber queda definido y delimitado por las circunstancias y los fines que persiguen los seguros .... (Enfasis suplido.)
Vemos, pues, que existe un deber por parte de la asegu-radora de actuar de buena fe, según reconocido por este Tribunal en González v. The Commonwealth Ins. Co., supra.
Resulta también pertinente lo señalado por Michel J. Godreau Robles,(2) citando a Entenza Escobar(3) en cuanto a que
[e]l contrato, según los principios jurídicos que informan su re-gulación en Puerto Rico, no es sólo un medio para la realización de intereses individuales, sino que es además un instrumento que, por realizar funciones de trascendencia supraindividual, ha de responder a las exigencias de la equidad, de la justicia distributiva y social y del interés público, y a tal efecto queda sometido a la posibilidad de intervención del Estado, principal-mente a través de sus órganos legislativo y judicial.
En el ámbito federal, resulta altamente persuasivo el caso Federal Sav. and Loan Ins. Corp. v. Burdette, 718 F. Supp. 649, 653-654 (E.D. Tenn. 1989), que, en lo perti-nente, resolvió:
*189... If notice provided to an insurer is considered by the insurer to be defective, good faith requires the insurer to notify the insured of its objections within a reasonable time, and if the insurer fails to do so or proceeds to act as though notice was satisfactory, it has waived any right to assert notice as a defense at a later date. Crumley v. Travelers Indemnity Co., 475 S.W.2d 654, 658 (1972); Pennsylvania Ins. Co. v. Horner, 281 S.W.2d 44, 46 (1955); Johnson v. Scottish Union Ins. Co., 22 S.W.2d 362, 363 (1929). ... It is not in the interests of fairness or justice to permit an insurer to remain silent at the time purported notice is received, and then much later, after claims have been filed which may subject the insurer to some liability under the policy, permit the insurer to complain for the first time that notice was not sufficient. (Escolio omitido y énfasis suplido.)
Asimismo, véase St. Paul Fire v. Metropol. Urology, 537 N.W.2d 297, 300 (1995), en el que se trataba de una pa-ciente que requería una copia de su expediente médico para sus abogados y el Hospital le notificó tal hecho a la aseguradora mediante una llamada telefónica. Allí se re-solvió que:
The phone call provided notice of the injured party’s name and of the possibility of his bringing a malpractice action. It did not provide the injured party’s address, the names and addresses of witnesses, or the date, time, and place of the incident. But strict compliance is not required for notice provisions in insurance policies; substantial compliance is adequate. ...
... In SCSC Corp. v. Allied Mutual Ins. Co., 533 N.W.2d 603 (Minn. 1995), the [S]upreme [C]ourt held that partial or defective notice
clearly gave [an insurer] sufficient information to conclude that [the insured] had presented a claim for arguable coverage under its policies with [the insurer.] At a minimum, this information required [the insurer] to investigate [the insured’s] claims and to provide [the insured] with a coverage position. (Citas omitidas.)
Igual razonamiento utilizado en dichos casos aplicamos en nuestra jurisdicción, por lo que concluimos que aplica al caso de autos la doctrina de la buena fe, la cual le imponía a la aseguradora SIMED el deber de notificar a su asegu-rada, el Hospital, que la información sometida oportuna-*190mente era insuficiente o defectuosa como notificación. De ahí que no proceda la defensa levantada por SIMED de falta de una notificación adecuada o suficiente al produ-cirse subsiguientemente la reclamación. Por ende, erró el tribunal de instancia al dictar sentencia sumaria parcial para desestimar la demanda contra tercero presentada por el Hospital contra SIMED.
Por los fundamentos antes expuestos, se revoca la sen-tencia recurrida.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Negrón García disintió con una opinión escrita, a la cual se unió el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo

 Allí resolvimos que la aseguradora tiene la obligación exigible e indepen-diente de notificar al asegurado que no le proveerá representación legal cuando éste la ha solicitado. Ello conforme a la doctrina de buena fe.


 M.J. Godreau, Lealtad y Buena Fe Contractual, 58 Rev. Jur. U.P.R. 367, 401 (1989).


 P.F. Entenza Escobar, Los principios generales del derecho contractual puer-torriqueño, 3 Rev. Der. Pur. 7, 23 (1962).